UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 19, 2012 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 001-16749 94-3214487 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 California Street, Suite 600 San Francisco, CA 94111 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (415)398-8186 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item4.01. Changes in Registrant’s Certifying Accountant On November 19, 2012, Hein & Associates LLP notified us that they declined to stand for re-election as the Company’s independent registered public accounting firm. Hein & Associates LLP served as the Company’s independent registered public accounting firm from 2002 through November 19, 2012.There were no disagreements (as defined in Item 304 of Regulation S-K) with Hein & Associates on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Hein & Associates LLP would have caused it to make reference in connection with its opinion to the subject matter of the disagreement. We provided Hein & Associates LLP with a copy of the above disclosures and requested that Hein & Associates LLP provide us with a letter addressed to the Securities and Exchange Commission stating whether it agrees with such disclosures.This letter from Hein & Associates LLP is herein enclosed as Exhibit 16.1. The Company plans to engage a new firm as its independent registered public accounting firm shortly. Item9.01.Financial Statements and Exhibits Exhibit 16.1 Letter from Hein & Associates LLP. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEOPETRO RESOURCES COMPANY Date: November 23, 2012 By: /s/ Stuart J. Doshi Stuart J. Doshi, President, Chief ExecutiveOfficerand Chairman
